Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the response and terminal disclaimers in response to the office action dated 9/15/2020. Applicants’ elected Group I and a species (compound 26) on 8/24/2020 for examination. The restriction requirement is made final. The rejections of record are withdrawn based on the filing of the terminal disclaimers being approved (12/14/2020). The claims 9, 11, 20-25, 27-29 withdrawn from further consideration are rejoined. The allowed claims are 1, 9, 11, 16, 18-30 and renumbered as 1-17. 
Claims 1, 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims directed to other species (compounds) or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are directed to compounds of formula III-10, or its pharmaceutically acceptable salts, pharmaceutical composition comprising the compounds or its salts, and use of compounds or its salts in a method of treating disorders. Claims 9, 28 require the use of the bile acid derivative compounds of formula (III-10) which are free of prior art. 
The instant specification have provided FXR agonistic potency of select compounds of the instant claims in Table 9 and have demonstrated that the compounds are farnesoid X receptor agonists. Ali et al., (Ann Transl Med 2015, p 1-16) provided by the Applicants (IDS dated 12/20/2019), teaches that FXR agonists have shown therapeutic activity in human clinical trials and/or animal models of a variety of diseases, including the diseases set forth in claim 9. The specification provides biological activity of the claimed compounds, which is reasonably correlated with the claimed therapeutic uses of claims 9, 11 and 28-29. The compounds claimed are free of prior art. No prior art renders obvious or anticipates the compounds, pharmaceutical composition of claim 1 or aforementioned method(s), hence claims 1, 9, 11, 16, 18-30 are allowed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627